4 N.Y.3d 736 (2004)
In the Matter of SAMUEL J. ABATE, JR., et al., Respondents,
v.
CITY OF YONKERS et al., Respondents, and TOWN OF GREENBURGH, Appellant. (Proceeding No. 1.)
In the Matter of TOWN OF GREENBURGH, Appellant,
v.
CITY COUNCIL OF THE CITY OF YONKERS et al., Respondents, and
VILLAGE OF ARDSLEY, Intervenor-Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted November 1, 2004.
Decided December 21, 2004.
Motion, insofar as it seeks leave to appeal in Proceeding No. 1, dismissed upon the ground that it does not lie from the Appellate Division order dismissing the appeal to that Court from the determination entered on default (see CPLR 5511); motion, insofar as it seeks leave to appeal in Proceeding No. 2, denied.